                                                                     ISTRIC
                                                                TES D      TC
                                                              TA




                                                                                              O
                                                          S
 1 ADIB LAW FIRM




                                                                                               U
                                                        ED




                                                                                                RT
   Hamed Adibnatanzi, SBN 255492                                                    D
                                                                              RDERE




                                                    UNIT
 2 hadib@adiblaw.com                                                  OO
                                                              IT IS S




                                                                                                      R NIA
 3 1 Sansome Street, STE 3500
   San Francisco, CA 94104
                                                                                         R o ge r s
                                                                              Gonzalez




                                                     NO
 4 Telephone: (888) 995-9922                                           onne
                                                              Judge Yv




                                                                                                      FO
   Fax: (415) 762-5444




                                                      RT
                                                                      10/22/2019




                                                                                                 LI
 5
                                                             ER




                                                        H




                                                                                               A
                                                                  N                              C
 6 Attorney for UB SR LLC, Defendant                                                F
                                                                      D IS T IC T O
                                                                            R
 7
                               UNITED STATES DISTRICT COURT
 8
 9                            NORTHERN DISTRICT OF CALIFORNIA

10 DAVID B. KETROSER,                              Case No. 19-cv-05554-YGR
11                                                 STIPULATION TO EXTEND
                Plaintiff,
12     v.                                          DEFENDANT UB SR LLC’S DEADLINE
                                                   TO ANSWER COMPLAINT
13 UB SR LLC, a California limited liability
   company; and DOES 1-10, inclusive,
14                                                 Complaint Filed:           September 4, 2019
15              Defendants.                        Trial Date:                TBD

16
17
18
19          Plaintiff, DAVID B. KETROSER (“Plaintiff”) and Defendant, UB SR LLC (“Defendant”)

20 hereby stipulate to extend Defendant’s deadline to answer the Complaint to November 30, 2019.
21
22 Dated: October 18, 2019                     _______________/s/______________

23                                             Irakli Karbelashvili
                                               Attorney for Plaintiff DAVID B. KETROSER
24
25
26                                             ______________/s/_______________

27                                             Hamed Adibnatanzi
                                               Attorney for Defendant UB SR LLC
28


                                         -1-
      STIPULATION TO EXTEND DEFENDANT UB SR LLC’S DEADLINE TO ANSWER COMPLAINT
